Cas

co 7S NI DB mH SP WD YN eH

BRO KR DRO RO OR eee ee

 

b 3:19-cv-01537-BEN-JLB Document 52 Filed 10/17/20 PagelD.4642 Page 1of5

John W. Dillon (SBN 296788)
jdillon@dillonlawgp.com

DILLON LAW GRouP APC

2647 Gateway Road

Carlsbad, California 92009

Phone: (760) 642-7150

Fax: (760) 642-7151

George M. Lee (SBN 172982)
gml@seilerepstein.com

SEILER EPSTEIN LLP ©

275 Battery Street, Suite 1600

San Francisco, California 94111

Phone: (415) 979-0500

Fax: (415) 979-0511

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

JAMES MILLER, an individual, et al.,
Plaintiffs,
VS,

XAVIER BECERRA, in his official

 

capacity as Attorney General of PRELIMINARY INJUNCTION
California, et al., .
Date: October 19, 2020
Defendants. Time: 9:30 a.m.
Courtroom 5A
Judge: Hon. Roger T. Benitez
EX PARTE APPLICATION

 

Case No. 3:19-cv-01537-BEN-JLB

PLAINTIFFS’ EX PARTE APPLICATION
TO PERMIT TESTIMONY OF NEIL
RUTHERFORD BY VIDEO
CONFERENCING AT HEARING ON
PLAINTIFFS’ MOTION FOR

 

Plaintiffs James Miller, et al. (“plaintiffs”), by and through counsel

PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
Cas

oOo Se NI DBD UH FP WY ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P 3:19-cv-01537-BEN-JLB Document 52 Filed 10/17/20 PagelD.4643 Page 2 of 5

undersigned, hereby make this ex parte application for leave to permit Plaintiff,
Neil Rutherford, listed below, to appear remotely via video conferencing, to testify
at the evidentiary hearing on plaintiffs’ motion for preliminary injunction,
scheduled for hearing on October 19, 2020 at 9:30 a.m. in Courtroom 5A.

The basis for this application, as set forth in the supporting declaration of
counsel undersigned, infra at pp. 4-6, is that good cause exists to permit the
following to provide testimony by video conferencing as follows:

WITNESS REASON FOR REQUEST TO APPEAR BY VIDEO

 

Neil Rutherford Mr. Rutherford, a resident of California who
submitted a declaration in support of Plaintiffs’
Motion for Preliminary Injunction, was relying on
childcare services in order to testify in person at
the hearing scheduled for October 19, 2020. Due
to COVID-19 related complications, Mr.
Rutherford lost his childcare services for this
Monday, October 19, 2020. Mr. Rutherford has
attempted to find replacement childcare services
but has been unable to do so. (Dillon Decl. _.)

Plaintiffs otherwise intend to fulfill this Court’s preference to hear live
testimony of other witnesses who submitted declarations in support of their
motion.

This application is made pursuant to S.D. Local Rule 83.3g, with notice
provided to Deputy Attorney General John D. Echeverria, counsel of record for
defendants, (Dillon Decl., 6), and Order of the Chief Judge No. 18, § 4, providing
the district courts to conduct court proceedings by telephone or video conferencing
where practicable in light of the COVID-19 pandemic conditions. Plaintiffs’
counsel has reached out to Defendants counsel John Echeverria through email and
by phone. However, as of this writing, Defendants’ counsel has not responded.

(Dillon Decl., { 6.)

—2-
PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
CASE NO, 3:19-cv-01537-BEN-JLB

 

 

 
Cas

Oo Se SI HDB oO FP WO NO

BO RQ RD ORD eee eee eee ee

submitted herewith.
Respectfully submitted,
Dated: October 17, 2020

 

b 3:19-cv-01537-BEN-JLB Document 52 Filed 10/17/20 PagelD.4644 Page 3of5

Accordingly, Plaintiffs respectfully request that the Court grant them leave
to permit Plaintiff Neil Rutherford to appear by video conferencing technology at
the evidentiary hearing on October 19, 2020, as set forth in the Proposed Order

DILLON LAW Group APC
/s/ John W. Dillon
John W. Dillon

Attorney for Plaintiffs

—3-

PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING

CASE NO, 3:19-cv-01537-BEN-JLB

 

 
Cas

Oo CSF SI WB OO FP WD HO

NO BRO RQ OR eee

B 3:19-cv-01537-BEN-JLB Document 52 Filed 10/17/20 PagelD.4645 Page 4of5

DECLARATION OF JOHN W. DILLON
IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION

I, John W. Dillon, declare as follows:

1. I am an attorney at law, in good standing, duly licensed to practice
law in this state and appear before its courts. I am admitted to the Southern District
of California. I am counsel of record for plaintiffs James Miller, et al. in the above
matter. I have personal knowledge of the facts stated in this declaration, and if
called as a witness, could competently testify thereto.

2. This declaration is executed in support of plaintiffs’ ex parte
application for leave to permit Plaintiff witness Neil Rutherford to appear by video
connection at the evidentiary hearing on plaintiffs’ motion for preliminary
injunction, currently scheduled for hearing on October 19, 2020.

3. Plaintiffs otherwise intend to fulfill this Court’s desire to hear
testimony of live witnesses at the hearing. However, unforeseen complications
have arisen for Plaintiffs’ witness and he is unable to, and would be burdened by
travelling to appear at the hearing for the reasons that follow.

4, Neil Rutherford, a resident of California who submitted a declaration
in support of Plaintiffs’ Motion for Preliminary Injunction. I am informed and
believe, and have been asked to represent that Mr. Rutherford was relying on
childcare services in order to testify in person at the hearing scheduled for October
19, 2020. Due to COVID-19 related complications, Mr. Rutherford recently lost
his childcare services for this Monday, October 19, 2020. Mr. Rutherford has
attempted to find replacement childcare services but has been unable to do so.

5. For these reasons, Plaintiffs respectfully request leave to permit this
witness to appear remotely via video conferencing at the hearing on October 19,
2020.

6. Pursuant to L.R. 83.3g, on October 17, 2020, 4:01 p.m., I emailed

-4—
PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
CASE NO, 3:19-cy-01537-BEN-JLB

 

 
Cas

Lo

So wDHa NY DB Nn +

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

P 3:19-cv-01537-BEN-JLB Document 52 Filed 10/17/20 PagelD.4646 Page 5of5

Deputy Attorney General John D. Echeverria, counsel of record for defendants,
notifying him of plaintiffs’ intention to make this application for leave to allow the
above witness to appear and testify remotely, and inquired as to whether
defendants would oppose this application. I also called Deputy Attorney General
John D. Echeverria at the number (415) 510-3479 and left a voice message. As of
the time of this writing, 6:11 p.m., October 17, 2020, Deputy Attorney General
Echeverria has not responded.

I declare under penalty of perjury that the foregoing is true and correct.

  

Dated: October 17, 2020

 

<—. —
JOHN W. DILLON

~5-
PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
CASE NO. 3:19-cv-01537-BEN-JLB

 

 
